In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-21-00412-CV
     ___________________________

   MARVIN L. TROUTMAN, Appellant

                    V.

NASA FEDERAL CREDIT UNION, Appellee



 On Appeal from County Court at Law No. 1
           Parker County, Texas
      Trial Court No. CIV-20-0419


  Before Womack, Wallach, and Walker, JJ.
  Memorandum Opinion by Justice Wallach
                           MEMORANDUM OPINION

       Appellant Marvin L. Troutman, pro se, appeals from the trial court’s turnover

and receivership order (the turnover order) in favor of Appellee NASA Federal Credit

Union (the Credit Union). In three issues, Troutman argues that the trial court did not

have jurisdiction to render the turnover order and the underlying judgment, that the

turnover order was not supported by sufficient evidence, and that the trial court violated

his oath of office. Because Troutman’s issues are without merit, we affirm.

                                      Background

       The trial court granted summary judgment for the Credit Union in its breach of

contract suit against Troutman, and it awarded the Credit Union $31,779.40 in damages,

plus interest and attorney’s fees. Troutman filed a notice of appeal from the judgment,

but this court dismissed the appeal because of his “flagrant violation of the briefing

rules,” which he did not correct despite this court’s warning that a failure to do so would

result in dismissal. Troutman v. NASA Fed. Credit Union, No. 02-20-00401-CV, 2021 WL

1134453, at *1 (Tex. App.—Fort Worth Mar. 25, 2021, no pet.) (mem. op.).

       The Credit Union subsequently filed an “Application for Turnover Order &

Appointment of a Receiver” in order to collect on the judgment. See Tex. Civ. Prac. &

Rem. Code Ann. § 31.002. The application asserted that the Credit Union had

established its right to a turnover order through deemed admissions. See Tex. R. Civ. P.

198.1. The attached requests for admissions, which were accompanied by a certificate

of service, requested Troutman to admit that he was indebted to the Credit Union for

                                            2
the amount in the judgment and that he had various types of property that were not

exempt from execution, including an active bank account. See Tex. R. Civ. P. 21a; Cruz

v. Sanchez, 528 S.W.3d 104, 111 (Tex. App.—El Paso 2017, pet. denied) (citing Tex. R.

Civ. P. 21a(e) and stating unchallenged certificate of service is prima facie evidence of

receipt). In response, Troutman filed a variety of documents, but none of the filings

addressed the requests for admissions or cited to or discussed Texas Civil Practice and

Remedies Code Section 31.002.1 After a brief hearing, the trial court signed the turnover

order.

                                    Standard of Review

         We review for an abuse of discretion a trial court’s rendition of a turnover order.

Beaumont Bank, N.A. v. Buller, 806 S.W.2d 223, 226 (Tex. 1991). A trial court abuses its

discretion if it acts without reference to any guiding rules or principles—that is, if its

act is arbitrary or unreasonable. Low v. Henry, 221 S.W.3d 609, 614 (Tex. 2007); Cire v.

Cummings, 134 S.W.3d 835, 838–39 (Tex. 2004). Whether any evidence supports the




       These documents were a “Judicial Notice of Liability: Attorney no
         1

Authority/Constitutional Challenge,” a “Judicial Notice of Facts and Laws,” a
“Deposition of Marvin Luther Troutman Victim,” and an “Objection to Plaintiffs
Application for Turnover Order & Appointment of a Receiver.” The documents
primarily cited federal law and Texas criminal law inapplicable to turnover proceedings.
One document stated that the trial court “is not allowed to use my Trade Name
MARVIN LUTHER TROUTMAN” and offered the court a Licensing Agreement to
use Troutman’s name. Several of the documents asserted that the Credit Union’s
attorney was not a licensed attorney.


                                              3
turnover order is a relevant consideration in determining if the trial court abused its

discretion by rendering the order. Beaumont Bank, 806 S.W.2d at 226.

                                     Discussion2

I. First issue

      In Troutman’s first issue, he challenges the trial court’s subject-matter

jurisdiction. The first several pages of argument under this issue are devoted to various

assertions about the Credit Union’s failure to prove its breach of contract claim in the

underlying lawsuit. He argues that the underlying suit should have been dismissed for

lack of subject-matter jurisdiction because there was no competent evidence to support

the Credit Union’s breach of contract claim. For the same reasons we rejected that

argument in Rocha, we overrule this part of Troutman’s first issue. See Rocha, 2022 WL

2176517, at *2.

      Also under this issue, Troutman contends that the parties’ contract raised

standing and capacity issues because the contract was signed in Maryland and the law

of the contract is federal law, and because the Credit Union is not permitted to contract

with the general public. Troutman’s arguments under this part of the issue are very



      2
       Troutman’s brief is remarkably similar—in some sections identical—to the
appellant’s brief filed in unrelated appeal involving the Credit Union. See Rocha v. NASA
Fed. Credit Union, No. 02-21-00416-CV, 2022 WL 2176517, at *2 (Tex. App.—Fort
Worth June 16, 2022, no pet.) (mem. op.). Like the brief in that case, some of the
arguments in Troutman’s brief are difficult to parse, but we address them to the extent
we can understand them.


                                           4
similar to those made in Rocha, and they fail for the same reason the appellant’s

arguments failed in that case. See id. at *2 & nn.2–3. We overrule the remainder of his

issue.

II. Second issue

         In Troutman’s second issue, he argues that the trial court abused its discretion

by appointing a receiver. He asserts that if we review the record of the hearing, we will

see that the Credit Union failed to provide testimony or other admissible evidence

showing the need for a receiver or that he owns non-exempt property. We construe his

issue to challenge the legal sufficiency of the evidence to support the turnover order.

See Z.M. Shayjayadam3, LLC v. Omnova Sols., Inc., No. 14-19-00623-CV, 2020 WL

6278615, at *3 (Tex. App.—Houston [14th Dist.] Oct. 27, 2020, no pet.) (mem. op.)

(construing “no evidence” argument seeking reversal and rendition as a challenge to

legal sufficiency).

         Troutman is correct that the Credit Union did not introduce evidence at the

hearing—instead, it relied on the deemed admissions. The requested admissions

addressed the elements necessary for the Credit Union to establish its entitlement to a

turnover order. See Tex. Civ. Prac. & Rem. Code Ann. § 31.002; Robison v. Watson, No.

04-20-00138-CV, 2021 WL 2117936, at *5 (Tex. App.—San Antonio May 26, 2021, no

pet.) (mem. op.) (stating that a “turnover order requires a factual showing that the

judgment debtor owns non-exempt property” and that “[o]nce the judgment creditor

produces evidence that the judgment debtor owns property, the burden shifts to the

                                             5
judgment debtor to prove the property is exempt from turnover”). Further, under the

turnover statute, when a party establishes the right to a turnover order, the trial court

has the discretion to appoint a receiver to administer the turnover order. See Tex. Civ.

Prac. & Rem. Code Ann. § 31.002(b)(3); Robison, 2021 WL 2117936, at *2; Black v. Shor,

443 S.W.3d 170, 175 (Tex. App.—Corpus Christi–Edinburg 2013, no pet.) (noting that

when Section 31.002 requirements for a turnover order are satisfied, trial court has

discretion to appoint a receiver to take possession of nonexempt property); cf. Remote

Control Hobbies, L.L.C. v. Airborne Freight Corp., No. 14-12-01088-CV, 2014 WL 1267073,

at *3 (Tex. App.—Houston [14th Dist.] Mar. 27, 2014, no pet.) (mem. op.) (stating that

Civil Practice and Remedies Code Chapter 64 requirements for receivers are not

applicable in a Section 31.002 proceeding); Schultz v. Cadle Co., 825 S.W.2d 151, 154

(Tex. App.—Dallas 1992) (stating that traditional requirements for appointment of

receiver are inapplicable in postjudgment turnover proceeding), writ denied, 852 S.W.2d

499 (Tex. 1993).

      In the trial court, Troutman did not address the Credit Union’s requests for

admissions in any manner; he did not deny that he had received the requests or that he

failed to respond to them, and he did not ask the trial court to un-deem the admissions.

See Tex. R. Civ. P. 198.3. Likewise, Troutman’s appellate brief does not address the

issue, and thus his brief does not address the basis on which the trial court rendered the

turnover order. See Tex. R. App. P. 38.1(i); Lesher v. Doescher, No. 02-12-00360-CV, 2013

WL 5593608, at *3 (Tex. App.—Fort Worth Oct. 10, 2013, pet. denied) (mem. op.)

                                            6
(noting that this court cannot create or develop arguments for an appellant). He argues

only that the Credit Union did not produce evidence at the hearing. We therefore

overrule the legal sufficiency part of his issue.

       Also under this issue, Troutman argues that the trial court failed to submit

findings of fact and conclusions of law to support the turnover order.3 As we explained

in Rocha, a trial court’s failure to file properly-requested findings and conclusions is

harmless when that failure does not prevent the appellant from properly presenting its

case on appeal. See Rocha, 2022 WL 2176517, at *4; see also Graham Cent. Station, Inc. v.

Pena, 442 S.W.3d 261, 263 (Tex. 2014). Troutman does not explain how the trial court’s

failure to make findings and conclusions prevented him from properly presenting his

case on appeal. Like the appellant in Rocha, Troutman makes no argument that he was

left guessing the basis for the trial court’s order, and he was able to challenge the

sufficiency of the evidence to support the turnover order. See Rocha, 2022 WL 2176517,

at *4. Any error in failing to file findings and conclusions was harmless. See Tex. R. App.

P. 44.1; In re C.A.B., 289 S.W.3d 874, 881 (Tex. App.—Houston [14th Dist.] 2009, no

pet.); see also Isaac v. Burnside, 616 S.W.3d 609, 614 (Tex. App.—Houston [14th Dist.]



       3
        Troutman filed an “Affidavit in Support of Request for Findings of Fact and
Conclusions of Law/Equity.” For purposes of this appeal, we assume that this
document met the requirements of Civil Procedure Rule 296. Troutman subsequently
filed a “Notice of Past Due Finding of Fact and Conclusion of Law,” and we assume
that this document met the requirements of Civil Procedure Rule 297. See Tex. R. Civ.
P. 296, 297.


                                             7
2020, pet. denied); Tolpo v. Denny, No. 02-15-00231-CV, 2016 WL 1601068, at *4 (Tex.

App.—Fort Worth Apr. 21, 2016, no pet.) (mem. op.).

       Finally under this issue, Troutman complains that the trial court ended the

hearing without asking Troutman if he had “anything else to say.” He further contends

that when he asked how the court could sign the order without any evidence, the court

mocked Troutman and then screamed at him to get out of the courtroom.

       At the hearing, the trial court asked the parties if they had anything else to offer

beyond what was already “in the record.” The Credit Union’s attorney stated that the

Credit Union was relying on the evidence with its motion, i.e., the deemed admissions.

The trial court then placed Troutman under oath and gave him the opportunity to

speak. Troutman began by stating that he objected to everything the Credit Union’s

attorney said “due to hearsay” and because the attorney “is either an attorney or a

witness, and only an injured human being can testify; not an attorney.” He then stated

that he “further testif[ied] [to the] accuracy of all [his] affidavits and notices filed into

this court case. All the affidavits and notices have been unrebutted and stand as fact.”

The following exchange then occurred among the trial court, Troutman, the Credit

Union’s attorney, and an unidentified speaker:

       THE COURT: All right. Anything else from anybody?

              [The Credit Union’s attorney]: No, Your Honor.

              THE COURT: I’ve signed the document entitled Order Granting
       the Motion for Turnover and Appointment of Receiver. Everything set
       out therein is the order of the court. These parties are excused. Thank you.

                                             8
            MR. TROUTMAN: Objection, Your Honor.

            THE COURT: I don’t hear an objection.

             MR. TROUTMAN: Well, how can you sign a document that has
      no testimony?

            THE COURT: I use my pen. You’re excused.

             UNIDENTIFIED SPEAKER: Your Honor, for the record
      criminal charges have been pressed against [the Credit Union’s attorney].
      He is not a licensed attorney. He does not have any authority. He’s
      simulated a legal process. You are an accessory to the fact. I am a witness.
      I accept your oath to the State of Texas and the United States of America.

            Do not touch me.

            THE BAILIFF: You need to go.

            UNIDENTIFIED SPEAKER: I accept your oath. You are an
      accessory to the facts of criminal and civil – assimilating a legal process.

             THE COURT: You’re not a party to this suit and you are excused.
      Please leave the courtroom.

            UNIDENTIFIED SPEAKER: You are assimilating a legal
      process.

            THE COURT: Escort him out, Mr. Bailiff.

            THE BAILIFF: Judge said go.

             MR. TROUTMAN: Your Honor, are you and [the Credit Union’s
      attorney] committing trust malfeasance?

            THE COURT: Get out of my courtroom. You’re out of order.
      Both of you.

      Troutman argues that this exchange shows that the trial court “did not request

any evidence or testimony from a competent witness, nor any sworn statements from



                                           9
[the Credit Union] that a debt was still existing. . . .” We disagree. Although the trial

court’s comment about signing the order with his pen was perhaps flippant, the court’s

handling of the hearing and its ordering Troutman to leave the courtroom showed

nothing more than the court controlling the courtroom. See Dow Chem. Co. v. Francis, 46

S.W.3d 237, 240–41 (Tex. 2001) (stating that a trial judge had discretion over the

conduct of a trial, that a court “has the authority to express itself in exercising this broad

discretion,” and that “a trial court may properly intervene to maintain control in the

courtroom”). Nothing in this exchange negates the evidence that the trial court had

before it. We overrule the remainder of Troutman’s second issue.

III. Third Issue

       In Troutman’s third issue, he asserts that the trial court “failed to provide due

process of law to [him] and violated [the court’s] Oath of Office and Fiduciary Duty as

Trustee to the Public Trust.” Under this issue, he argues that the trial court committed

fraud by deliberately concealing material information from him, but he does not specify

what that information was or otherwise discuss the elements of fraud. See Tex. R. App.

P. 38.1(i). Citing to Clearfield Trust Company v. United States, 318 U.S. 363, 364, 63 S. Ct.

573, 574 (1943), Troutman then argues that under “the Clearfield doctrine,” lower courts

“are actually under control of the Uniform Commercial Code,” that they are not “a

judicial venue created by an act of Congress” and are instead “private banks using

commercial paper,” and that they are thus mere private corporations. Clearfield Trust has

no application to this case, and Troutman’s argument is without merit. See id.; United

                                             10
States v. Hakim, No. 1:18-cr-126-MLB-AJB, 2018 WL 6184796, at *6 (N.D. Ga. Aug.

22, 2018, report and order) (explaining Clearfield Trust and its limited application), report

and recommendation adopted, No. 1:18-cr-00126, 2018 WL 4791085 (N.D. Ga. Oct. 4,

2018); Bey v. S.C. Berkeley 9th Judicial Court, No. 2:17-cv-3248-RMG-MGB, 2018 WL

1135382, at *3 (D.S.C. Feb. 7, 2018) (report and recommendation) (stating that the

plaintiff had contended that the state court was a “private corporation” and taking

judicial notice that plaintiff’s contention was “simply wrong”).

       Finally, Troutman argues that the trial court “cut the hearing short, skipped

evidence, overlooked admissible evidence from [Troutman], and made a decision that

would benefit the court, not the people.” To the extent that he argues that the trial court

was biased, “judicial rulings alone almost never constitute a valid basis for a bias or

partiality motion.” Liteky v. United States, 510 U.S. 540, 555, 114 S. Ct. 1147, 1157 (1994);

De Los Reyes v. Maris, No. 02-21-00022-CV, 2021 WL 5227179, at *3–4 (Tex. App.—

Fort Worth Nov. 10, 2021, no pet.) (mem. op.). Likewise, “judicial remarks during the

course of a trial that are critical or disapproving of, or even hostile to, counsel, the

parties, or their cases, ordinarily do not support a bias or partiality challenge.” Dow

Chem., 46 S.W.3d at 240 (citing Liteky). We have rejected Troutman’s argument that the

Credit Union’s motion was unsupported by sufficient evidence, and he does not explain

how his “admissible evidence”—presumably his trial testimony and the documents he

filed in the trial court—defeated the Credit Union’s entitlement to a turnover order.

Further, he has provided no citations to legal authority or to the record to support his

                                             11
argument that the rendition of the turnover order benefited the trial court. We overrule

Troutman’s third issue.

                                     Conclusion

      Having overruled Troutman’s three issues, we affirm the trial court’s order.




                                                      /s/ Mike Wallach
                                                      Mike Wallach
                                                      Justice

Delivered: August 18, 2022




                                          12